468 So. 2d 478 (1985)
Lydia SIESS, D/B/a Bayview Superior Retirement Home, Appellant,
v.
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 84-1219.
District Court of Appeal of Florida, Second District.
May 8, 1985.
Stephen H. Haskins of Haskins & Taylor, Clearwater, for appellant.
Barbara Ann Dell McPherson, District V Legal Counsel, Clearwater, for appellee.
PER CURIAM.
We affirm the revocation of appellant's license to operate an adult congregate living facility.
An agency may reject a hearing officer's conclusions of law. Alles v. Department *479 of Professional Regulation, 423 So. 2d 624 (Fla. 5th DCA 1982). The agency concluded as a matter of law that the violations found by the hearing officer amounted to "a substantial danger to health and welfare." Section 400.414(2)(a), Florida Statutes (1983), authorizes revocation of a license for acts "seriously affecting the health, safety, or welfare of a resident." We construe the agency's conclusion of law as falling within this statutory ground for revocation.
This court is without authority to review the penalty imposed by the agency because that penalty is permitted by section 400.414. See Florida Real Estate Commission v. Webb, 367 So. 2d 201 (Fla. 1978).
AFFIRMED.
RYDER, C.J., and OTT and LEHAN, JJ., concur.